Citation Nr: 1025423	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-13 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 
1970, to include service in Vietnam.  

The case came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2010, a hearing before the undersigned Veterans Law 
Judge was held at the RO.  A transcript of that hearing is of 
record.


FINDING OF FACT

The Veteran's peripheral neuropathy of the upper and lower 
extremities was caused by his type II diabetes.


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities is 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability rating and effective date elements of his 
claims.  In addition, the evidence currently of record is 
sufficient to substantiate his claims.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002) or 38 C.F.R. § 3.159 (2009).


Legal Criteria

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is currently entitled to service connection for type 
II diabetes mellitus.  The current claim was filed in May 2007.  
The record documents a diagnosis of severe peripheral neuropathy.  
He argues that although the actual formal diagnosis of diabetes 
was not documented until after his neuropathy, it in fact caused 
this disability and was initially presented concurrently with the 
neuropathy.  He urges that high glucose readings as early as 2000 
support his argument.  For the following reasons and bases, the 
Board finds that the evidence is in equipoise, and grants the 
claim.

The record reflects that the Veteran served in Vietnam during his 
active service and was thus exposed to herbicide.  Service 
connection for diabetes mellitus, type II, was granted in an 
August 2007 rating decision, effective from July 2007, the date 
of receipt of the claim for that disability.  VA treatment 
records include laboratory test results dated in May 2000 showing 
glucose of 121 mg/dL.  This was characterized as high compared to 
the reference range of 70 to 105.  Additional readings 
characterized as high include 206 in September 2002, 136 in 
December 2004, and 136 in December 2003.

A report of VA examination dated in August 2007 reflects that the 
Veteran had significant peripheral neuropathy for about five 
years but had only been diagnosed with diabetes recently.  It was 
noted that by definition he had diabetes mellitus based on the 
results of a glucose tolerance test showing fasting glucose of 
138, 2 hour GGT of 253 and hemoglobin alc of 6.1%.  It was also 
noted that the Veteran did not know how long he had had diabetes, 
but that he did not have polyuria or polydipsia.  Following 
examination, the diagnosis was diabetes mellitus, type II, and 
severe peripheral neuropathy or polyneuropathy in the upper and 
lower extremities, less likely due to diabetes mellitus since the 
Veteran had a history of polyneuropathy for at least five years 
and the diabetes mellitus was of recent origin, about a year old.  

The Veteran received care for his peripheral neuropathy of the 
hands and feet at the Jacksonville, VA medical clinic.  In 
October 2007, his VA treating physician opined that the 
neuropathy was "very likely" secondary to diabetes mellitus, 
"as abnormal glucose is felt to exist for 5, 10, 15 or more 
years before a clinical diagnosis of dm is made in most patients 
w/type 2 dm."  

A report of VA examination dated in February 2009 reflects 
observations that the Veteran was diagnosed with diabetes 
mellitus about 1 1/2 to 2 years earlier, while he had been 
diagnosed with peripheral neuropathy about 10 years earlier.  The 
examiner opined that the polyneuropathy had been longstanding and 
was thus not due to the diabetes.

During his April 2010 Board hearing, the Veteran testified, in 
essence, that his symptoms of peripheral neuropathy first 
appeared at about the same time his glucose readings began to 
appear very high.  This was, in his recollection, sometime in 
2003.

After reviewing the record, the Board finds the evidence in favor 
of the Veteran's claim is at least in equipoise with the evidence 
against the claim.

The VA treating physician opined in October 2007 that the 
Veteran's peripheral neuropathy was likely secondary to his 
diabetes mellitus.  Thus, the record contains both evidence of 
current peripheral neuropathy, and competent medical evidence 
etiologically linking such disability to a service-connected 
disability.

The Board notes that the VA examiners who rendered opinions 
against the claim both indicated that their opinions were 
predicated on the assumption that peripheral neuropathy pre-dated 
the Veteran's diabetes mellitus, whereas the treating physician 
explained that he found support for the conclusion that diabetes 
had been present for years prior to 2007 based on the years of 
abnormal glucose readings.  Moreover, the veteran has testified 
that the symptoms of his peripheral neuropathy began at about the 
same time that his glucose readings began to be very high.

While there is no formal indication that the Veteran's treating 
VA physician reviewed the claims file prior to rendering his 
opinion in October 2007, he supported his opinion with reference 
to the history of high glucose readings.  Moreover, the Veteran 
submitted medical literature supporting this position.  

In sum, the evidence in this case is sufficient to raise a 
reasonable doubt.  Therefore, service connection is in order for 
the Veteran's peripheral neuropathy.

ORDER

Service connection for peripheral neuropathy of the upper and 
lower extremities is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


